 



Exhibit 10.1
*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT (INDICATED BY ASTERISKS) HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200-.80(B)(4), 20083 AND 230.406
AMENDMENT NO. 6
TO
AMENDED AND RESTATED
SYSTEM EQUIPMENT PURCHASE AGREEMENT
BETWEEN
CRICKET COMMUNICATIONS, INC.
AND
NORTEL NETWORKS INC.
This Amendment No. 6 (this “Amendment”) is made effective as of the date last
signed below (the “Amendment No. 6 Effective Date”), by and between Cricket
Communications, Inc., a Delaware corporation (the “Owner”), and Nortel Networks
Inc., a Delaware corporation (the “Vendor”).
WHEREAS, Owner and Vendor entered into an Amended and Restated System Equipment
Purchase Agreement effective December 23, 2002, for the sale, licensing, and
purchase of Vendor’s Products and Services, as amended by (i) Amendment No. 1,
dated effective February 7, 2003; (ii) Amendment No. 2, dated effective
December 22, 2004; (iii) Vendor’s letter to Amir Rajwany regarding “Customer
Acknowledgment and Approval of Project” dated March 4, 2005 and executed by
Owner on March 9, 2005; (iv) Amendment No. 3, dated effective October 11, 2005;
(v) Amendment No. 4, dated effective December 22, 2005; and (v) Amendment No. 5,
dated effective May 22, 2006 (together, the “Contract”); and,
WHEREAS, Owner and Vendor now wish to, among other things, provide for a certain
*** offer for the *** region as described below.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, Owner and Vendor hereby agree to amend the Contract as
follows:

1.   Unless otherwise defined, capitalized terms herein shall have the same
meaning as in the Contract.   2.   Add a new Section 11.0 ( *** Offer) to
Attachment 1 to Amendment No. 3 (as amended by Amendment No. 5) as follows:    
  “11.0 *** Offer.       ***

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

Nortel Confidential and Proprietary Information
Page 1 of 2

 



--------------------------------------------------------------------------------



 



3.   Except as specifically modified by Amendment No. 6, the Contract in all
other respects shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 to be signed by
their duly authorized representatives effective as of the date first set forth
above.

              CRICKET COMMUNICATIONS, INC.   NORTEL NETWORKS INC.
 
           
By:
  /s/ John Saboe   By:   /s/ Lance Levin
 
           
 
           
Name:
  John Saboe   Name:   Lance Levin
 
           
 
  (Type/Print)       (Type/Print)
 
           
Title:
  VP Engineering   Title:   Counsel, North America
 
           
 
           
Date:
  8-31-06   Date:   August 31. 2006
 
           

Tax ID: 33-0879924
Address: 10307 Pacific Center Court, San Diego, CA 92009
OCD #27067
Nortel Confidential and Proprietary Information
Page 2 of 2

 